As filed with the Securities and Exchange Commission on February 18, 2010 Registration Statement No. 333 –163385 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 1 to FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Ultrapetrol (Bahamas) Limited (Exact name of registrant as specified in its charter) The Commonwealth of The Bahamas 4412 N/A (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Ultrapetrol (Bahamas) Limited Seward & Kissel LLP H & J Corporate Services Ltd. Attention: Lawrence Rutkowski, Esq. Ocean Centre, Montagu Foreshore New York, New York 10004 East Bay St. One Battery Park Plaza Nassau, Bahamas (212) 574-1200 P.O. Box SS-19084 (242) 364-4755 (Address and telephone number of (Name, address and telephone number Registrant's principal executive offices) of agent for service) Copies to: Ultrapetrol (Bahamas) Limited Attention: Felipe Menendez R. Ocean Centre, Montagu Foreshore East Bay St. Nassau, Bahamas P.O. Box SS-19084 (242) 364-4755 Lawrence Rutkowski, Esq. Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 (212) 574-1200 (phone) (212) 480-8421 (facsimile) Approximate date of commencement of proposed sale to the public: From time to time after this registration statement becomes effective as determined by market conditions and other factors. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o CALCULATION OF REGISTRATION FEE* Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.01 per share 2,977,690 $15,052,223(1) $839.91(2) Total 2,977,690 $15,052,223(1) $839.91(3) (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rules 457(c) of the Securities Act of 1933, as amended, orthe Securities Act, based upon the average of the high and low sales prices on the Nasdaq Global Market on November 24, 2009 of the Common Stock of the Registrant. (2) Determined in accordance with Section 6(b) of the Securities Act to be $839.91, which is equal to 0.00005580 multiplied by the proposed maximum aggregate offering price of $15,052,223. (3) Previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY OR SELL THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. Subject to completion dated February 18, 2010 Up to 2,977,690 Shares Through this prospectus, the selling securityholders are offering up to 2,977,690 shares of our common stock. This prospectus relates to the proposed sale from time to time by the holder listed below under the section titled "Selling Shareholder" of up to 2,977,690 shares of our common stock. The selling shareholder may sell any or all of their shares of our common stock on any stock exchange, market or trading facility on which the shares are traded or in privately negotiated transactions at fixed prices that may be changed, at market prices prevailing at the time of sale or at negotiated prices. Information on the selling shareholder and the times and manner in which it may offer and sell shares of our common stock is described under the sections titled "Selling Shareholder" and "Plan of Distribution" in this prospectus. We are not selling any shares of our common stock under this prospectus and will not receive any of the proceeds from the sale by the selling shareholder of these shares of our common stock. Our common stock is listed on the Nasdaq Global Market under the symbol "ULTR." On February17, 2010, the last reported sale price of our common stock was $5.01 per share. Investing in our securities involves significant risks. See the section titled "Risk Factors" beginning on page8 of this prospectus. You should read this prospectus and any accompanying prospectus supplement carefully before you make your investment decision. The securities issued under this prospectus may be offered directly or through underwriters, agents or dealers as set forth in the prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus isFebruary18, 2010 TABLE OF CONTENTS ABOUT THIS PROSPECTUS ii PROSPECTUS SUMMARY 1 RISK FACTORS 8 FORWARD LOOKING STATEMENTS 28 PER SHARE MARKET PRICE INFORMATION 29 DIVIDEND POLICY 30 USE OF PROCEEDS 31 CAPITALIZATION 32 ENFORCEMENT OF CIVIL LIABILITIES 33 TAX CONSIDERATIONS 34 DESCRIPTION OF CAPITAL STOCK 41 SELLING SHAREHOLDER 42 PLAN OF DISTRIBUTION 47 EXPENSES 49 LEGAL MATTERS 49 EXPERTS 49 WHERE YOU CAN FIND ADDITIONAL INFORMATION 49 ABOUT THIS PROSPECTUS Unless otherwise indicated, all dollar references in this prospectus are to U.S. dollars and financial information presented in this prospectus that is derived from financial statements incorporated by reference is prepared in accordance with accounting principles generally accepted in the United States. This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, or Commission. You should read carefully both this prospectus and the additional information described below. This prospectus is part of a registration statement that we filed with the Commission utilizing a shelf registration process. Under this shelf registration process, the selling securityholders may sell, from time to time, shares of our common stock. This prospectus provides you with a general description of shares of our common stock. When the selling securityholders sell the shares of our common stock registered under the registration statement of which this prospectus is part, we may provide a prospectus supplement that will contain specific information about the terms of shares of our common stock offered, and about their offering. A prospectus supplement may also add, supplement, update or change information in this prospectus. In addition, this prospectus does not contain all the information provided in the registration statement that we filed with the Commission. For further information about us or the securities offered hereby, you should refer to that registration statement, which you can obtain from the Commission as described below under "Where You Can Find More Information." ii PROSPECTUS SUMMARY This section summarizes some of the information that is contained later in this prospectus or in other documents incorporated by reference into this prospectus.
